         Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA

Derek Mortland, Individually,                   )
                                                )
               Plaintiff,                       )   Case No. 2:18-cv-01067-JFC
v.                                              )
                                                )
Omni Pittsburgh Corporation, a Delaware         )   Chief Judge Joy Flowers Conti
corporation for profit,                         )
                                                )
                                                )
               Defendant.                       )



        AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

       Plaintiff, Derek Mortland, individually, by and through the undersigned counsel, Owen

B. Dunn, Jr., Counsel for Plaintiff, hereby files this Amended Complaint against Defendant

OMNI PITTSBURGH CORPORATION, a Delaware corporation for profit for injunctive

relief, damages, attorneys’ fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), alleging as follows:

                                JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Derek Mortland, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

       jurisdiction over civil actions arising under the Constitution, laws, or treaties of the
                                                1
      Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 2 of 12




     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government.

3.   Venue is proper in the Western District of Pennsylvania as venue lies in the judicial

     district of the property situs. The Defendant’s property and operations complained of by

     Plaintiff are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Derek Mortland (“Plaintiff”) is an Ohio resident, is sui juris, and qualifies as an

     individual with disability as defined by the ADA, 42 U.S.C. § 12102(2), 28 C.F.R.

     36.104.

5.   Defendant OMNI PITTSBURGH CORPORATION operates and owns an Omni

     William Penn Hotel located at 530 William Penn Pl, Pittsburgh, PA 15219 in Allegheny

     County. Plaintiff has patronized Defendant’s hotel and business previously as a place of

     public accommodation.

6.   Upon information and belief, the facilities owned by OMNI PITTSBURGH

     CORPORATION are non-compliant with the remedial provisions of the ADA. As

     Defendant owns, leases, leases to, or operates a place of public accommodation as

     defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and

     36.104, Defendant is responsible for complying with the obligations of the ADA.

     Defendant’s facilities as a hotel and place of public accommodation fails to comply with

     the ADA and its regulations, as also described further herein.

7.   Plaintiff is paralyzed as a result of a spinal cord injury and permanently uses a wheelchair

     for mobility. As such, he is substantially limited in performing one or more major life

                                               2
       Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 3 of 12




      activities, including but not limited to, standing and walking, as defined by the ADA and

      its regulations thereto. Plaintiff has visited the property that forms the basis of this

      lawsuit as an overnight hotel guest and plans to return to the property to avail himself of

      the goods and services offered to the public at the property.

8.    Plaintiff is a race car enthusiast, as well as National Auto Sport Association (NASA) time

      trials driver and National Auto Sport Association driving instructor for the NASA Great

      Lakes Region. Mr. Mortland has been driving and instructing two to three times annually

      (and in some seasons more) at Pittsburgh International Race Complex (PittRace) located

      in Wampum, PA every year since 2013 when he personally set a time trials track record

      on their old track. He will next drive and instruct at PittRace on July 19-21, 2019.

9.    When Mr. Mortland drives and instructs at PittRace he has made a practice of he and his

      wife, Bobbi, spending an extra day and visiting the city where they have developed many

      favorite destinations they frequent including specifically The Andy Warhol Museum,

      Bicycle Heaven, the Cathedral of Learning, The National Aviary, the Carnegie Museum

      of Natural History, and the Duquesne Incline.

10.   Derek Mortland is also a Pittsburgh Steelers and Pittsburgh Pirates fan and attended one

      Pittsburgh Pirates baseball game in the 2018 season.

11.   In addition to his many repeated and frequent trips to Pittsburgh for the National Auto

      Sport Association and leisure, plaintiff is a professional employed in the ADA facility

      access and Independent Living Center industries and was on this occasion in Pittsburgh

      for the 2018 National ADA Symposium.

12.   Additionally, Plaintiff himself is employed as an ADA speaker, consultant, expert and

      coordinator, with one aspect of his expertise focusing on inspection of places of public

                                               3
       Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 4 of 12




      accommodation for ADA compliance and in that capacity has consulted for private

      clients in Western Pennsylvania.

13.   During the Plaintiff’s stay at the Omni William Penn Hotel as a bona fide customer on

      June 17-20, 2018, the Plaintiff encountered architectural barriers at the subject property

      that violate the ADA and its regulations. The barriers to access at the property have

      endangered Plaintiff’s safety.

14.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      hotel and its amenities without fear of discrimination. However, until remedied, the

      dangerous architectural barriers located on Defendant’s property will continue to deter

      Mr. Mortland from returning to its noncompliant place of public accommodations.

15.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

16.   The Defendant has discriminated and is continuing to discriminate, against the Plaintiff in

      violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

                                                4
           Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 5 of 12




         $500,000 or less).

17.      A preliminary inspection of the Omni William Penn Hotel, including its facilities, has

         shown that many violations of the ADA exist. These violations include, but are not

         limited to:


Accessible Routes

      A. There is not an accessible route connecting all elements due to the presence of stairs
         throughout the hotel, in violation of the ADA whose remedy is readily achievable.

Lobby Restrooms

      B. The men’s restroom lavatories lack required knee clearance, in violation of the ADA
         whose remedy is readily achievable.

      C. The men’s restroom mirrors are mounted so that their reflective surface is in excess of the
         allowable height above the finish floor, in violation of the ADA whose remedy is readily
         achievable.

      D. The men’s restroom toilet seat is located below the required height, in violation of the
         ADA whose remedy is readily achievable.

      E. The toilet compartment door is not self-closing in violation of the ADA whose remedy is
         readily achievable.

      F. Upon information and belief, the women’s restroom contains similar barriers to
         accessibility, in violation of the ADA whose remedy is readily achievable.

Access to Goods and Services

      G. There are stairways in the hotel that do not have compliant handrails on both sides, in
         violation of the ADA whose remedy is readily achievable.

      H. There is no accessible route to access the William Penn Ballroom due to the presence of
         steps, in violation of the ADA whose remedy is readily achievable.


William Penn Ballroom Restroom

      I. There is no latch-side clearance to exit the men’s restroom, in violation of the ADA
         whose remedy is readily achievable.

                                                   5
        Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 6 of 12




   J. There is a threshold at the entrance in excess of ½ inch, in violation of the ADA whose
      remedy is readily achievable.

   K. The men’s restroom lavatory lacks required knee clearance, in violation of the ADA
      whose remedy is readily achievable.

   L. The men’s restroom mirror is mounted in excess of allowable height above the finish
      floor, in violation of the ADA whose remedy is readily achievable.

   M. The men’s restroom toilet compartment door lacks door pulls on both sides and is not
      self-closing, in violation of the ADA whose remedy is readily achievable.

   N. The hook located in the men’s restroom toilet compartment is mounted in excess of
      allowable reach range, in violation of the ADA whose remedy is readily achievable.

   O. There is not the required clear floor space inside the men’s restroom toilet compartment,
      in violation of the ADA whose remedy is readily achievable.

   P. The toilet seat is located below the required height in the men’s restroom, in violation of
      the ADA whose remedy is readily achievable.

   Q. The men’s restroom urinal is mounted above the allowable height and does not provide
      required clear floor space for a forward approach, in violation of the ADA whose remedy
      is readily achievable.

   R. Upon information and belief, the women’s restroom contains similar barriers to
      accessibility, in violation of the ADA whose remedy is readily achievable.


Additional Public Restrooms

   S. The men’s restroom door contains door hardware that requires tight grasping or twisting
      to operate, in violation of the ADA whose remedy is readily achievable.

   T. There is not the required latch-side clearance to exit the men’s restroom, in violation of
      the ADA whose remedy is readily achievable.

   U. The men’s restroom lavatories lack required knee clearance, in violation of the ADA
      whose remedy is readily achievable.

   V. The men’s restroom toilet compartment door is not self-closing and lacks door pulls on
      both sides, in violation of the ADA whose remedy is readily achievable.

   W. The hook inside the men’s restroom toilet compartment door is mounted above the
      allowable reach range, in violation of the ADA whose remedy is readily achievable.

                                                6
        Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 7 of 12




   X. There is not the required clear floor space inside the men’s restroom toilet compartment,
      in violation of the ADA whose remedy is readily achievable.

   Y. The men’s restroom toilet compartment contains non-compliant grab bars, in violation of
      the ADA whose remedy is readily achievable.

   Z. Upon information and belief, the women’s restroom contains similar barriers to
      accessibility, in violation of the ADA whose remedy is readily achievable.

Fitness Area Restroom

   AA.     The lavatories in the men’s restroom lacks required knee clearance, in violation of
     the ADA whose remedy is readily achievable.

   BB.         The men’s restroom mirrors are mounted in excess of allowable height above the
      finish floor, in violation of the ADA whose remedy is readily achievable.

   CC.        There are amenities in the men’s restroom, including paper towels, located above
      the required reach range, in violation of the ADA whose remedy is readily achievable.

   DD.       Towel hooks in the men’s restroom are located above the required reach range, in
     violation of the ADA whose remedy is readily achievable.

   EE. The faucet controls in the men’s restroom roll-in shower are not located as required, in
      violation of the ADA whose remedy is readily achievable.

   FF. Grab bars inside the men’s restroom shower compartment are not mounted as required, in
       violation of the ADA whose remedy is readily achievable.

   GG.       The men’s restroom shower spray unit is located above allowable reach range and
     the sprayer does not have a non-positive shutoff, in violation of the ADA whose remedy
     is readily achievable.

   HH.    The men’s restroom toilet seat is under the required height, in violation of the
     ADA whose remedy is readily achievable.

   II. Upon information and belief, the women’s restroom contains similar barriers to
       accessibility, in violation of the ADA whose remedy is readily achievable.

Fitness Area

   JJ. There are amenities located above the allowable reach range, in violation of the ADA
       whose remedy is readily achievable.

The Tap Room

                                               7
         Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 8 of 12




   KK.      The restaurant does not provide 5% of accessible standing and seating dining
     surfaces, in violation of the ADA whose remedy is readily achievable.

Designated Accessible Guestroom #1403

   LL. The closet has double-leaf doors which individually do not comply with the width
       requirements of the 2010 Standards, in violation of the ADA whose remedy is readily
       achievable.

   MM.    There is insufficient latch-side clearance to exit the guestroom, in violation of the
     ADA whose remedy is readily achievable.

   NN.      The emergency exit and other instructions mounted on the guestroom door are
     mounted in excess of allowable height, in violation of the ADA whose remedy is readily
     achievable.

   OO.       The chain lock on the guestroom door requires tight grasping or twisting, in
     violation of the ADA whose remedy is readily achievable.

   PP. The grab bars around the water closet are noncompliant, in violation of the ADA whose
       remedy is readily achievable.

   QQ.    There is insufficient clear floor space around the water closet, in violation of the
     ADA whose remedy is readily achievable.

   RR.      The toilet paper dispenser is not mounted in the required location, in violation of
      the ADA whose remedy is readily achievable.

   SS. The roll-in shower does not meet dimension requirements, in violation of the ADA whose
       remedy is readily achievable.

   TT. The roll-in shower faucet controls are not located on the back wall was adjacent the fixed
       shower seat as required, in violation of the ADA whose remedy is readily achievable.

   UU.      The roll-in shower fixed shower seat does not have the required dimensions, and
     has dangerous slats on the surface which may injure or pinch body parts, in violation of
     the ADA whose remedy is readily achievable.

   VV.       The grab bars located in the roll-in shower are not installed in the compliant
     locations, including a grab bar installed behind (in the back of) the permanent fixed
     shower seat, in violation of the ADA whose remedy is readily achievable.

   WW.      The handheld shower sprayer is mounted above the allowable height and does not
     have a non-positive shutoff, in violation of the ADA whose remedy is readily achievable.

   XX.        Faucet controls are located above the allowable reach range, in violation of the
                                               8
        Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 9 of 12




       ADA whose remedy is readily achievable.

   YY.       There are bathroom and guestroom amenities located above the allowable reach
     range, in violation of the ADA whose remedy is readily achievable.

   ZZ. The lavatory does not have compliant knee clearance, in violation of the ADA whose
       remedy is readily achievable.

   AAA.   The shaving mirror is mounted in excess of allowable height, in violation of the
     ADA whose remedy is readily achievable.

   BBB.      There is not sufficient maneuvering clearance to access all room amenities, in
     violation of the ADA whose remedy is readily achievable.

Accessible Guestrooms and Accommodations

   CCC.      The hotel’s designated accessible guestrooms are not disbursed among the various
     classes of guestrooms, whereas the property offers deluxe rooms, premier rooms,
     executive suites, one bedroom superior suites and luxury suites. Each offers varying
     square footage and amenities. However, guests who require accessible accommodations
     are restricted to one room class, whereas able-bodied patrons and guests have access to
     reserve and stay at the full range of room classes. This is in violation of the ADA and its
     remedy is readily achievable.

   DDD.      Upon information and belief the Omni William Penn has a legally insufficient
     total number of hotel guestrooms fitted with mobility accessible features. Whereas, for a
     property with 597 guestrooms as Omni William Penn, there must be a minimum of 2% of
     mobility accessible guestrooms without a roll-in shower and a minimum of 1% of
     mobility accessible guestrooms with a roll-in shower, totaling 3% of all guestrooms.

   EEE.       Upon information and belief, Derek Mortland believes substantially similar
     barriers to handicap access for the mobility impaired exist in all guestrooms that are
     designated as mobility accessible guestrooms throughout the hotel. Including the other
     roll-in shower fitted mobility accessible guestrooms and bathtub fitted mobility
     accessible guestrooms.

Policies and Procedures

   FFF.       The Defendant lacks or has inadequate defined policies and procedures for the
      assistance of disabled patrons, in violation of the ADA whose remedy is readily
      achievable.

   GGG.     The Defendant’s inadequate policies and procedures include an absence of
     emergency evacuation plans of the hotel’s high rise for the Defendant’s guests with
     varying types of disabilities who may require an added duty of care and pre-planning. As
     such, guests with mobility impairments including Derek Mortland, struggle to address the
                                               9
           Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 10 of 12




         existing barriers to accessibility on the property and suffer additional risk in the event of
         an emergency.

      HHH.      The Defendant’s inadequate procedures for the benefit of its patrons with
        disability extend to its failure to conduct a self-survey of its facilities and amenities that
        has resulted in discriminatory conduct toward Derek Mortland.


18.      The discriminatory violations described in Paragraph 17 by Defendant OMNI

         PITTSBURGH CORPORATION are not an exclusive list of the Defendant’s ADA

         violations.     Plaintiff requires further inspection of the Defendant’s place of public

         accommodation and facilities in order to photograph and measure all of the

         discriminatory acts violating the ADA and all of the barriers to access. The Plaintiff has

         been denied access to Defendant’s accommodations; benefit of services; activities; and

         has otherwise been discriminated against and damaged by the Defendant, as set forth

         above. The individual Plaintiff, and all others similarly situated will continue to suffer

         such discrimination, injury and damage without the immediate relief provided by the

         ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff

         requires an inspection of the Defendant’s place of public accommodation, facilities and

         operations in order to determine all of the areas of non-compliance with the Americans

         with Disabilities Act.

                                   COUNT I
               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

19.      Plaintiff     restates   the   allegations    of   ¶¶1-18   as   if   fully   rewritten   here.

20.      The hotel at issue, as owned and operated by OMNI PITTSBURGH CORPORATION,

constitutes a public accommodation and service establishment, and as such, must be, but is not,

in compliance with the Americans with Disabilities Act ("ADA") or Americans with

Disabilities Act Accessibility Guidelines ("ADAAG").
                                                      10
       Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 11 of 12




21.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendant’s

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

      continue to discriminate against Plaintiff and others with disabilities unless and until

      Defendant is compelled to remove all physical barriers that exist at the facility, including

      those specifically set forth herein, and make the facility accessible to and usable by

      persons with disabilities, including Plaintiff.

22.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

      and is damaged by irreparable harm.           Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

23.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make such readily achievable alterations as are legally required to

      provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys’ fees and costs of maintaining this action.

                                               11
Case 2:18-cv-01067-JFC Document 22 Filed 10/18/18 Page 12 of 12




                            Respectfully Submitted,

                            Counsel for Plaintiff:

                            /s/ Owen B Dunn Jr.
                            Owen B. Dunn, Jr., Esq.*, OH Bar no. 0074743
                            Law Offices of Owen Dunn, Jr.
                            The Ottawa Hills Shopping Center
                            4334 W. Central Ave., Suite 222
                            Toledo, OH 43615
                            (419) 241-9661 – Phone
                            (419) 241-9737 - Facsimile
                            dunnlawoffice@sbcglobal.net
                            *admitted to W. District of Pennsylvania




                              12
